Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered March 4, 1996, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree (six counts), burglary in the third degree (six counts) and petit larceny (six counts).
Defense counsel seeks to be relieved from further representing defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. The record reveals that defendant entered into a knowing, voluntary and intelligent plea and that he was sentenced in accordance with the plea agreement. Accordingly, counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.